NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAX ROMERO-URTIJE, AKA Francisco                No.    19-70832
Maximiliano Roman-Salgado, AKA
Maximiliano Romero-Francisco,                   Agency No. A095-804-715

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Max Romero-Urtije, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      In his opening brief, Romero-Urtije does not challenge the agency’s

determination that his asylum application was time barred. See Martinez-Serrano

v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived).

      Substantial evidence supports the agency’s determination that Romero-Urtije

failed to demonstrate a nexus between the harm he fears in Mexico and his family

membership. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”).

Thus, Romero-Urtije’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Romero-Urtije failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Romero-Urtije’s contention that the IJ lacked jurisdiction over his

proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir.

2020) (omission of certain information from notice to appear can be cured for


                                         2                                   19-70832
jurisdictional purposes by later hearing notice).

      As stated in the court’s May 24, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                19-70832